DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,789,790 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the pended claim and the patented claim have a very similar claim scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (Pub. No.: US 2011/0267178 A1) in view of Bacallao (Pub. No.: US 2018/0362062 A1).

Regarding claim 1, Nishihara teaches a micromobility electric vehicle (Fig. 1, Abstract, electric bicycle) comprising: 
handlebars coupled to an upper portion of a stem and configured to steer the vehicle (Fig. 1-Fig. 2, handlebar 115 connected to the top of stem 114); 
an integrated display arranged on a top surface of the upper portion of the stem (Fig. 2, Fig. 6, Fig. 12, wired display 18 or wireless display 218 is positioned on the top surface of the stem 114), wherein the integrated display is configured to display information about the micromobility electric vehicle (Fig. 3 and Fig. 4).  
Nishihara teaches the display is mounted to the handlebars using mounting brackets but fails to teach an electronic device holder having spring-loaded arms that retract at least partially into the handlebars, wherein the spring-loaded arms are configured to apply a force against edges of an electronic device when arranged between the spring-loaded arms, wherein the electronic device has a mobile display; and the integrated display positioned between the spring-loaded arms of the electronic device holder
However, in the same field of bicycle, Bacallao teaches a smartphone holder (Fig. 6, 30) that is configured to be mounted to the handlebar of a bicycle (Fig. 5) and the phone holder has a pair of spring loaded legs (Fig. 6, 34) that holds the smartphone in place when the phone is inserted in between the leg. See Fig. 1-Fig. 7, para [0030], “The electronic device may be a smartphone, scanning device, or other mobile device positioned in a phone holder 30,” and para [0032], “a high tension spring 39A and low tension spring 39B in the base 32 coupled between the two tension legs 34, for providing a force against a phone or related mobile device inserted between the tension legs 34.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishihara’s bicycle with Bacallao’s spring-loaded smartphone holder holding a smartphone mounted in between the brackets of the display as desired by the user and to reduce unnecessary display distractions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kato (Pub. No.: US 2017/0029057 A1) teaches a bicycle with an integrated display.

Hines (Pub. No.: US 2016/0221627 A1) teaches a bicycle with a smartphone holder that allows the smartphone to be inserted into the holder.
 
Yu (Pub. No.: US 2019/0291804 A1) teaches a smartphone mounting device that clamps onto the sides edges of the smartphone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing  in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685